PATTERSON, Judge.
In this dispute over how the fee of a lawyer, first retained under a contingent fee contract, then discharged, should be calculated on a quantum meruit basis, we affirm the trial court. See Rood v. McMakin, 538 So.2d 125 (Fla. 2d DCA 1989); Riesgo v. Weinstein, 523 So.2d 752 (Fla. 2d DCA 1988). We certify conflict with Stabinski Funt & De Oliveira, P.A. v. Law Offices of Frank H. Alvarez, 490 So.2d 159 (Fla. 3d DCA), review denied, 500 So.2d 545 (Fla.1986), and Faro v. Romani 629 So.2d 872 (Fla. 4th DCA 1993).
FRANK, C.J., and HALL, J., concur.